Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9-15-21 has been entered and fully considered by the examiner.

Rejoined Claims
Claim 1 is allowable.  Claims 13-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species A, B, and C as set forth in the Office action mailed on 17 March 2021, is hereby withdrawn and claims 13-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Burman Mathis on 9-24-21.

The application has been amended as follows: 
Claim 1 has been amended and now reads:
1. (Currently Amended) A light-emitting display device comprising: 
a first sub pixel emitting light of a first color; and 
a second sub pixel emitting light of a second color, wherein 
each of the first sub pixel and the second sub pixel comprises:
a driving transistor including a first electrode, a second electrode, and a gate electrode, and being configured to control an electric current flowing from the first electrode to the second electrode according to a data voltage applied to the gate electrode; 
a light-emitting element connected to the second electrode of the driving transistor; and 
a first capacitor disposed between a first sub supply voltage line to which a first supply voltage is applied and the second electrode of the driving transistor, the first sub supply voltage line being disposed to overlap the second electrode of the driving transistor; [and]
a second capacitor disposed between the first sub supply voltage line and the gate electrode of the driving transistor;[,] and 
a capacitance of the first capacitor of the first sub pixel versus a capacitance of the first capacitor of the second sub pixel is selectively determined to correspond to an amount of the overlap between the first sub supply voltage line and the second electrode of the driving transistor, wherein 
the capacitance of the first capacitor is less than the capacitance of the second capacitor in each of the first and second sub pixels.

Claim 6 has been cancelled.

Allowable Subject Matter
Claims 1-5 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, all of the claim limitations from the previous claim 6 have now been included in the independent claim, and so claim 1 is allowable for the same reasons as discussed regarding claim 6 in the previous action.

Similarly, claim 10 has been rewritten in independent form including all of the limitations of the base claim and any intervening claims, and so is allowable for the same reasons as discussed previously.

Claims 2-5, 7-9, and 11-20 are dependent upon claims 1 and 10, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691